                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LOPEZ-GOMEZ,

              Plaintiff,

v.                                                       CV No. 18-962 GBW/CG

PATTERSON – UTI
DRILLING CO., LLC.,

              Defendant.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on the June 11, 2019 settlement conference,

where the parties settled this matter, (Doc. 36).

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

by July 11, 2019.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
